Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest an invention that form at
least one output feature map (OFM) from at least one input feature map (IFM) at a
convolutional layer in a neural network, having a combination of elements as recited in
the claims, including a weight-kernel subdivider to subdivide each original weight kernel
of a plurality of sets of original weight kernels based on a predetermined horizontal input
stride greater than 1 and a predetermined vertical input stride greater than 1 to form a
set of a plurality of sub-kernels for each set of original weight kernels, an IFM subdivider
to subdivide each of a plurality of IFMs based on the predetermined horizontal input
stride and the predetermined vertical input stride to form a plurality of sub-maps for
each IFM of the plurality of IFMs, and each sub-map corresponding to a sub-kernel in
each set of the plurality of sub-kernels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 

/CHUONG D NGO/Primary Examiner, Art Unit 2182